 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE T. LYDON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   TIMOTHY M. RUSSO
 6 Trial Attorney
   Department of Justice, Tax Division
 7 601 D Street NW
   Washington, DC 20004
 8 Telephone: (202) 514-2901
   Facsimile: (202) 514-9623
 9
   Attorneys for Plaintiff
10 United States of America

11

12                               IN THE UNITED STATES DISTRICT COURT

13                                  EASTERN DISTRICT OF CALIFORNIA

14
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0088 JAM
15
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
16                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
17
     SCOTT NORRIS JOHNSON,                               DATE: July 9, 2019
18                                                       TIME: 9:15 a.m.
                                  Defendant.             COURT: Hon. John A. Mendez
19

20
                                                 STIPULATION
21
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
22
     through defendant’s counsel of record, hereby stipulate as follows:
23
            1.      By previous order, this matter was set for status on July 9, 2019.
24
            2.      By this stipulation, defendant now moves to continue the status conference until
25
     September 17, 2019, and to exclude time between July 9, 2019, and September 17, 2019, under Local
26
     Code T4.
27
            3.      The parties agree and stipulate, and request that the Court find the following:
28
                    a)     The government has represented that 388,780 pages of discovery and more than

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          one hundred bankers boxes of hard copy documents have already been produced by the

 2          government in this case. There will be additional discovery forthcoming, which will likewise be

 3          produced, either directly on electronic media or made available for inspection and copying.

 4                  b)     Counsel for defendant desires additional time to review discovery, consult with

 5          his client, conduct investigation and research related to the charges, and to otherwise prepare for

 6          trial

 7                  c)     Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                  d)     The government does not object to the continuance.

11                  e)     Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of July 9, 2019 to September 17,

16          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18          of the Court’s finding that the ends of justice served by taking such action outweigh the best

19          interest of the public and the defendant in a speedy trial.

20                  g)     In addition, the parties agree that this case is unusual and complex pursuant to 18

21          U.S.C. § 3161(h)(7)(B)(ii). Due to the nature and volume of the evidence and legal issues in

22          play, it is unreasonable to expect adequate preparation for pretrial proceedings or for the trial

23          itself within the time limits established by the Speedy Trial Act. For that separate and additional

24          reason, the time period of July 9, 2019 to September 17, 2019, inclusive, is deemed excludable

25          pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2].

26          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 must commence.

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1        IT IS SO STIPULATED.

 2

 3
     Dated: July 3, 2019                            MCGREGOR W. SCOTT
 4                                                  United States Attorney
 5
                                                    /s/ KATHERINE T. LYDON
 6                                                  KATHERINE T. LYDON
                                                    Assistant United States Attorney
 7

 8
     Dated: July 3, 2019                            /s/ TIMOTHY M. RUSSO
 9                                                  TIMOTHY M. RUSSO
10                                                  Trial Attorney, DOJ-Tax Division

11
     Dated: July 3, 2019                            /s/ MALCOLM SEGAL
12                                                  MALCOLM SEGAL
                                                    Counsel for Defendant
13                                                  SCOTT NORRIS JOHNSON
14

15

16                                      FINDINGS AND ORDER

17        IT IS SO FOUND AND ORDERED this 3rd day of July, 2019.

18
                                                 /s/ John A. Mendez
19                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
